108 F.3d 345
Linda L. Carroll, Federal Trade Commissionv.Jordan Ashley, Inc., d/b/a Jordan Ashley Galleries, d/b/a/Jordan Ashley Publishing, d/b/a American Heartbeats, d/b/aAmerican Celebrations, Gold Coast Developers, Inc., NationalVending Systems, Ltd., Inc., Christine M. Heller, Kelli J.Blasi, Thomas P. Norton, Buchanan Ingersoll ProfessionalCorporation, Patricia Riley (Two Cases)
NOS. 94-4623, 94-4840
United States Court of Appeals,Eleventh Circuit.
Feb 10, 1997
S.D.Fla., 101 F.3d 707

1
DENIALS OF REHEARING EN BANC.